DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first 
inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on January 21, 2021.
Claim(s) 1-17 are currently pending and have been examined. 
This action is made Non-Final.
The examiner would like to note that this application is now being handled by examiner John Preston.

 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 was rejected on the ground of non-statutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,929,833. Although the claims at issue are not identical, they are not patentably distinct from each other because both cases are concerned with wearable payments using multiple mounted data elements.  More specifically, while instant claim 1 includes a first data element and a second data element positioned on or within the base of the wearable device, instant claim 1 would have been an obvious variation of the invention defined in claim 1 of U.S. Patent No. 10,929,833, as the specific types of data elements in instant claim 1 are considered obvious variants of the data elements found in claim 1 of U.S. Patent No. 10,929,833.


Analysis - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-17 is/are found patent eligible under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim(s) 1-17 are directed to a system, method, or product, which are/is one of the statutory categories of invention.  (Step 1: YES).

The Examiner has identified independent claim 1 as the claim that represents the claimed invention for analysis and is similar to independent method Claim 11.  Claim 1 recites the following limitations:
a wearable device, comprising: a base configured to be worn by a user; a first data element at least partially positioned on or within the base and configured with first account data corresponding to a first account; a second data element at least partially positioned on or within the base and configured with second account data corresponding to a second account; and at least one antenna at least partially positioned on or within the base, the at least one antenna configured to transmit the first account data in response to establishing an electrical contact with the first data element, and transmit the second account data in response to establishing an electrical contact with the second data element.
These limitations, under their broadest reasonable interpretation, do not recite mathematical concepts, mental processes, or certain methods of organizing human activity.  Accordingly, the claim does not recite an abstract idea.  Claim(s) 11 is also not abstract for similar reasons. (Step 2A-Prong 1: NO. The claims do not recite an abstract idea)

The dependent claims also do not recite an abstract idea.  Thus, claim(s) 1-17 are patent-eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ayala Vazquez (US 2019/0260126) in view of Naelon (US 2012/0024947).   
Regarding claim(s) 1:
Ayala Vazquez teaches:
a base configured to be worn by a user; (Ayala Vazquez:  pgh 24, “…electronic device may be …a wrist-watch device…”)
a first data element at least partially positioned on or within the base and configured with first account data corresponding to a first account; (Ayala Vazquez:  pgh 37, “Gaps may divide peripheral conductive housing structures into one or more peripheral conductive segments.”)
a second data element at least partially positioned on or within the base and configured with second account data corresponding to a second account; (Ayala Vazquez:  pgh 37, “There may be…two peripheral conductive segments in peripheral conductive housing structures…”)
	Ayala Vazquez does not teach, however, Naelon teaches:  
and at least one antenna at least partially positioned on or within the base, (Naelon:  pgh 49, “…the wristband includes an antenna for communicating with a POS terminal.”)
the at least one antenna configured to transmit the first account data in response to establishing an electrical contact with the first data element, and transmit the second account data in response to establishing an electrical contact with the second data element.  (Naelon: pgh 49, “The memory device has account identifying information stored therein that the processor can communicate, using the antenna, to a POS terminal…”)  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the multiple signal feed terminals and data repositories of Ayala Vazquez to include the antenna configuration of Naelon in order to provide “…a wearable article having embedded electronics providing a customer the ability to make a payment at a point of sale.” (Naelon:  pgh 3)  

Regarding claim(s) 2 and 12: 
The combination of Ayala Vazquez/Naelon, as shown in the rejection above, discloses the limitations of claims 1 and 11, respectively.  Ayala Vazquez further teaches:
wherein a third data element comprises third account data different than the first account data and second account data, further comprising communicating, with the at least one antenna, the third account data to an external device by establishing an electrical contact between the third data element and an antenna positioned on or within the wearable device. (Ayala Vazquez:  pgh 23)

Regarding claim(s) 3 and 13: 
The combination of Ayala Vazquez/Naelon, as shown in the rejection above, discloses the limitations of claims 1 and 11, respectively.  Ayala Vazquez further teaches:
wherein the first data element is configured to be moved with respect to the at least one antenna, and wherein the electrical contact with the first data element is established when the first data element is moved to a region associated with the at least one antenna.  (Ayala Vazquez:  pgh 23)
Regarding claim(s) 4 and 14: 
The combination of Ayala Vazquez/Naelon, as shown in the rejection above, discloses the limitations of claims 3 and 11, respectively.  Ayala Vazquez further teaches:
wherein the second data element is configured to be moved with respect to the at least one antenna and independent of the first data element, and wherein the electrical contact with the second data element is established when the second data element is moved to the region associated with the at least one antenna. (Ayala Vazquez:  pgh 56)

Regarding claim(s) 5: 
The combination of Ayala Vazquez/Naelon, as shown in the rejection above, discloses the limitations of claim 1.  Ayala Vazquez further teaches:
wherein the at least one antenna is configured to be moved with respect to the first data element and the second data element.  (Ayala Vazquez:  pgh 56)

Regarding claim(s) 6: 
The combination of Ayala Vazquez/Naelon, as shown in the rejection above, discloses the limitations of claim 1.  Naelon further teaches:
wherein the at least one antenna is configured to be powered by a power source of a target device separate from the wearable device, wherein the first account data is transmitted in response to establishing the electrical contact with the first data element and being powered by the power source, and wherein the second account data is transmitted in response to establishing the electrical contact with the second data element and being powered by the power source.  (Naelon:  pgh 49)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multiple signal feed terminals and data repositories of Ayala Vazquez to include the antenna configuration of Naelon in order to provide “…a wearable article having embedded electronics providing a customer the ability to make a payment at a point of sale.” (Naelon:  pgh 3)  

Regarding claim(s) 7: 
The combination of Ayala Vazquez/Naelon, as shown in the rejection above, discloses the limitations of claim 1.  Naelon further teaches:
a power source arranged on or within the base; and an on/off controller coupled to the power source, wherein the first data element is powered in response to user manipulation of the on/off controller, (Naelon:  pgh 67)
and wherein the first account data is transmitted in response to establishing the electrical contact with the first data element and being powered by the power source.  (Naelon:  pgh 49)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multiple signal feed terminals and data repositories of Ayala Vazquez to include the antenna configuration of Naelon in order to provide “…a wearable article having embedded electronics providing a customer the ability to make a payment at a point of sale.” (Naelon:  pgh 3)  

Regarding claim(s) 8: 
The combination of Ayala Vazquez/Naelon, as shown in the rejection above, discloses the limitations of claim 1.  Naelon further teaches:
wherein the first data element comprises the power source and the on/off controller.  (Naelon:  pgh 67)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multiple signal feed terminals and data repositories of Ayala Vazquez to include the antenna configuration of Naelon in order to provide “…a wearable article having embedded electronics providing a customer the ability to make a payment at a point of sale.” (Naelon:  pgh 3)  

Regarding claim(s) 9: 
The combination of Ayala Vazquez/Naelon, as shown in the rejection above, discloses the limitations of claim 1.  Ayala Vazquez further teaches:
wherein the first data element comprises a switch element, wherein the at least one antenna comprises an open circuit, and wherein the switch element is configured to close the open circuit.  (Ayala Vazquez:  pgh 63)

Regarding claim(s) 10: 
The combination of Ayala Vazquez/Naelon, as shown in the rejection above, discloses the limitations of claim 1.  Ayala Vazquez further teaches:
wherein the switch element is configured to clasp to a region of the base. (Ayala Vazquez:  pgh 63)

Regarding claim(s) 11:
Ayala Vazquez teaches:
manipulating at least one of a first data element and a second data element along a wearable device, wherein the first data element comprises first account data and the second data element comprises second account data different than the first account data; (Ayala Vazquez:  pgh 9, “When the switch is closed, the second slot may be directly fed…”)
and communicating, with the at least one antenna, the second account data to the external device or a different external device by establishing an electrical contact between the second data element and the antenna. (Ayala Vazquez:  pgh 9, “When the switch is open, the second segment may be indirectly fed…”)
Ayala Vazquez does not teach, however, Naelon teaches:  
communicating, with at least one antenna, the first account data to an external device by establishing an electrical contact between the first data element and an antenna positioned on or within the wearable device; (Naelon:  pgh 49, “…the wristband includes an antenna for communicating with a POS terminal.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multiple signal feed terminals and data repositories of Ayala Vazquez to include the antenna configuration of Naelon in order to provide “…a wearable article having embedded electronics providing a customer the ability to make a payment at a point of sale.” (Naelon:  pgh 3)  

Regarding claim(s) 15: 
The combination of Ayala Vazquez/Naelon, as shown in the rejection above, discloses the limitations of claim 11.  Naelon further teaches:
comprising powering at least one of the first data element and the second data element with a power source of a target device separate from the wearable device.  (Naelon:  pgh 49)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multiple signal feed terminals and data repositories of Ayala Vazquez to include the antenna configuration of Naelon in order to provide “…a wearable article having embedded electronics providing a customer the ability to make a payment at a point of sale.” (Naelon:  pgh 3)  

Regarding claim(s) 16: 
The combination of Ayala Vazquez/Naelon, as shown in the rejection above, discloses the limitations of claim 15.  Naelon further teaches:
comprising moving the wearable device within range of the target device.  (Naelon:  pgh 49)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multiple signal feed terminals and data repositories of Ayala Vazquez to include the antenna configuration of Naelon in order to provide “…a wearable article having embedded electronics providing a customer the ability to make a payment at a point of sale.” (Naelon:  pgh 3)  
 
Regarding claim(s) 17: 
The combination of Ayala Vazquez/Naelon, as shown in the rejection above, discloses the limitations of claim 11.  Naelon further teaches:
comprising powering at least one of the first data element and the second data element with a power source arranged on or within the wearable device. (Naelon:  pgh 67)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multiple signal feed terminals and data repositories of Ayala Vazquez to include the antenna configuration of Naelon in order to provide “…a wearable article having embedded electronics providing a customer the ability to make a payment at a point of sale.” (Naelon:  pgh 3)  

 
Conclusion
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. Sutherland (US 9,203,458) discloses an inline tray assembly for receiving multiple data cards.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN O PRESTON whose telephone number is (571)270-3918. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL ANDERSON can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN O PRESTON/Examiner, Art Unit 3698
June 30, 2022

/KELLY S. CAMPEN/Primary Examiner, Art Unit 3691